DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2022 and 6/10/2022 was filed after the mailing date of the application on 2/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 20090211292).
Regarding claims 1, 9, 18, Smith teaches a refrigerator appliance (10) comprising: walls (21)  defining an internal storage chamber (16); a door (20) having a door liner (Fig. 2 housing 60), the door liner defining a receptacle (26); an ice container (48) removably positioned within the receptacle; a magnet (magnet, paragraph 0020) secured to the ice container; and a sensor (sensing system, paragraph 0020) disposed on an opposing side the door liner relative to the receptacle and internal storage chamber (paragraph 0020), wherein the sensor is configured to align with and detect a presence of the magnet through the door liner and to detect an absence of the magnet, wherein the presence of the magnet is indicative that the ice container is positioned within the receptacle, and wherein the absence of the magnet is indicative that the ice container is not positioned within the receptacle (34, 36, Fig. 3, paragraph 0020).  
Regarding claims 2, 10, Smith teaches the sensor is a reed switch (reed switch, paragraph 0020).  
Regarding claims 3, 11, 19, Smith teaches controller (microprocessor, paragraph 0023), and wherein the sensor is configured to communicate the presence or the absence of the magnet to the controller (paragraph 0020).  
Further, it is understood, the claims includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claims 4, 12, 20, Smith teaches an ice maker (22), wherein the controller is programmed to, in response to the sensor detecting the presence of the magnet, initiate the production of ice via the ice maker (paragraph 0020).  
Regarding claims 5, 13, 20, Smith teaches an ice maker (22), wherein the controller is programmed to, in response to the sensor detecting the absence of the magnet, prevent the ice maker from producing of ice (paragraph 0020).  
Regarding claims 6, 14, Smith teaches the door liner has a protrusion having a frontside and a backside, wherein the frontside extends into the receptacle and the backside defines a slot on the opposing side the door liner relative to the receptacle, and wherein the sensor is disposed within the slot (configuration of 34, 36, 38 in Fig. 3).  
Regarding claims 7, 15, Smith teaches an outer wall of the ice container defines a second slot that is configured to receive the protrusion (configuration of 38, Fig. 3).  
Regarding claims 8, 17, Smith teaches the magnet is secured to the ice container on an opposing side of the outer wall relative to the second slot (paragraph 0020).  
Regarding claim 16, Smith teaches the sensor is disposed within the slot (configuration of 34, 36, 38 in Fig. 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763